Citation Nr: 1219419	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, to include due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to include due to exposure to Agent Orange, and/or as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for residuals of skin cancer, to include due to exposure to Agent Orange.

4.  Entitlement to service connection for skin lesions, to include due to exposure to Agent Orange.

5.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1961 to March 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Detroit, Michigan.

The Board notes that in an April 2012 Written Brief Presentation, the appellant's representative raised the issue of entitlement to service connection for coronary artery disease based on indications of a past heart attack on an EKG.  However, the Board notes that Virtual VA records indicate the appellant was granted service connection for ischemic heart disease with sclerotic aortic valve in a November 2010 rating decision.  38 C.F.R. § 3.309(e) provides that ischemic heart disease includes coronary artery disease.  Consequently, the Board will not refer the issue for adjudication.

As discussed below, the appellant filed a notice of disagreement in October 2007 with all of the issues denied in the September 2007 rating decision.  The Board notes that the issue of entitlement to service connection for tinnitus and entitlement to service connection for diabetes mellitus, type II, were granted in a June 2008 rating decision.  The issue of entitlement to service connection for diabetic retinopathy was addressed in an August 2009 statement of the case.  However, the appellant did not file a substantive appeal on the issue.  Consequently, those issues are not before the Board.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was evaluated at a VA examination in August 2007.  The VA examiner found that the appellant had scars of the skin of the face and back, well healed, secondary to excision of cancerous and precancerous skin lesions, by history.  The VA examiner stated that the scars were not related to claimed exposure to Agent Orange.  The VA examiner found that the appellant had prostate enlargement, by history, which was unrelated to alleged exposure to Agent Orange.  The VA examiner also found that the appellant had controlled hypertension that was not caused, nor aggravated by, diabetes mellitus.  Although the VA examiner provided opinions as to the etiology of the appellant's disabilities, he did not provide a rationale for the opinions.  Thus, the August 2007 VA examination report is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the case must be remanded for a new VA examination.  

Additionally, the appellant submitted October 2007 and June 2008 physician's statements indicating that his hypertension was a complication of his diabetes mellitus.  The VA examiner did not address whether the appellant's hypertension was aggravated by his service-connected diabetes mellitus.  Consequently, a new VA examination is necessary to address whether the appellant's hypertension was caused or aggravated by his service-connected diabetes mellitus.   

The Board notes that in an April 2012 Written Brief Presentation, the appellant's representative noted that the service treatment records in the claims file included service treatment records from another service member.  The representative asserted that all service treatment records may not be present.  The service treatment records of another service member were incorrectly associated with the claims file.  However, after reviewing the service treatment records, the Board finds that it appears the records are complete.  The records include service treatment records from his years in service and his enlistment and separation examination reports.  Nevertheless, as other service treatment records were misfiled with the appellant's service treatment records, another request should be made to the National Personnel Records Center (NPRC) to ensure that the appellant's complete service treatment records have been associated with the claims file.

As noted above, the June 2008 physician's statement indicates that hypertension is a complication of the appellant's service-connected diabetes mellitus.  Although a letter complying with the notification requirements of the Veterans Claims Assistance Act (VCAA) was sent to the appellant regarding the claim for service connection for hypertension on a direct-incurrence basis, no such letter has been sent addressing the claim for service connection for hypertension on the basis of being secondary to service-connected disability.  Thus, notice should be sent to the appellant.

Finally, in the September 2007 rating decision, the RO also denied the appellant's claim for entitlement to nonservice-connected pension.  The appellant filed a notice of disagreement with VA's decision to deny "all listed conditions" on the rating of September 2007.  However, the RO has not yet issued a statement of the case addressing entitlement to nonservice-connected pension.  When a claimant has filed a timely notice of disagreement and there is no statement of the case on file for that issue, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of entitlement to nonservice-connected pension must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for hypertension on the basis of being secondary to service-connected disability, under the provisions of 38 C.F.R. § 3.310, to include on the basis of aggravation of hypertension by a service-connected disability.

2.  Request that the NPRC verify that all of the appellant's service treatment records have been sent to VA and associated with the claims file.  Any additional service treatment records found, if any, should be associated with the claims file. 

3.  Schedule the appellant for a VA examination with the appropriate VA clinician(s) to determine the following:

* Whether it is at least as likely as not that the appellant's skin cancer was related to service, to include exposure to the sun and/or exposure to Agent Orange.

* Whether it is at least as likely as not that the appellant has skin lesions that are related to service, to include exposure to sun and/or exposure to Agent Orange.

* Whether it is at least as likely as not that the appellant has prostate enlargement that is related to service, to include exposure to Agent Orange.

* Whether it is at least as likely as not that the appellant's hypertension is related to service, to include due to exposure to Agent Orange.

* Whether it is at least as likely as not that the appellant's hypertension is caused and/or aggravated by a service-connected disability, to include service-connected diabetes mellitus, type II.

The VA clinician(s) is requested to provide a thorough rationale for any opinion provided.  The clinician(s) should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician(s) is unable to provide an opinion without resorting to speculation, the clinician(s) should explain why a definitive opinion cannot be provided.  

4.  Provide the appellant with a statement of the case as to the issue of entitlement to nonservice-connected pension.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  (As appropriate, include the provisions of 38 C.F.R. § 3.310 with regard to the claim for service connection for hypertension, to include as secondary to service-connected disability.)  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



